Order entered July 9, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00243-CV

                     COLLEEN MARIE FISHER, Appellant

                                         V.

                        PAUL M. COOKE, SR., Appellee

                On Appeal from the 191st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-18-05882

                                      ORDER

      On May 13, 2021, we granted Susan E. Wright’s motion to withdraw as

appellant’s counsel. At the time, the reporter’s record was due but had not been

filed because appellant had not requested it. Accordingly, we directed appellant to

provide written verification she had requested the reporter’s record.          When

appellant failed to respond by June 9, 2021, we ordered the appeal submitted

without the reporter’s record and further ordered appellant to file her brief no later

than July 9, 2021.
      Before the Court is appellant’s July 8, 2021 motion for a ninety-day

extension of time to obtain new counsel and file her brief. Appellant explains she

was unaware of the status of the appeal until June 9, when she called the Court to

inquire about the reporter’s record. She learned at the time that the email address

the Court had for her was incorrect. Appellant further states that she has made

numerous attempts to contact the reporter about the record but has received no

response. Attached to the motion as an exhibit is a copy of two email messages

from appellant to the reporter concerning the record of hearings held July 1, 2020

and September 17, 2020.

      In light of the circumstances, we VACATE our June 9th order submitting

the appeal without the reporter’s record and ordering appellant’s brief be filed. We

ORDER Melba Wright, Official Court Reporter for the 191st Judicial District

Court, to file, no later than August 2, 2021, either the reporter’s record of the July

1 and September 17 hearings or written verification no record exists of those

hearings. As appellant has filed a statement of inability to afford costs, and

nothing before the record reflects appellant has been ordered to pay costs, any

record shall be filed without payment of costs.

      We DENY as premature appellant’s extension motion. Appellant’s brief

shall be filed within thirty days of the filing of the reporter’s record.
      We note appellant’s motion does not include the certificate of conference

required by Texas Rule of Appellate Procedure 10.1(a)(5). We caution that all

future motions shall include the certificate.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Wright and the parties.


                                                /s/   BONNIE LEE GOLDSTEIN
                                                      JUSTICE